Citation Nr: 1520865	
Decision Date: 05/15/15    Archive Date: 05/26/15

DOCKET NO. 10-37 922	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

C. Wendell, Associate Counsel






INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.

As part of his August 2010 substantive appeal the Veteran also appealed the issues of service connection for a left shoulder disability, arthritis of the knees, back, shoulders, wrists and feet, shortness of breath, and insomnia. However, in his subsequent September 2010 decision review officer hearing, and prior to certification of the appeal to the Board, the Veteran withdrew those claims. As such, the only claim currently on appeal is the claim of service connection for hepatitis C.

The Board has reviewed the electronic records maintained in both Virtual VA and the Veterans Benefits Management System (VBMS) to ensure consideration of the totality of the evidence.


FINDING OF FACT

Hepatitis C manifested more than one year after separation, and is not shown to be causally or etiologically related to an in-service event, injury or disease.


CONCLUSION OF LAW

The criteria for service connection for hepatitis C have not been met. 38 U.S.C.A. §§ 1101, 1112, 1113, 1116, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2014).



REASONS AND BASES FOR FINDING AND CONCLUSION

I. Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions with respect to the Veteran's claims. 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

A. Duty to Notify

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the Veteran and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim, the evidence VA will obtain on the Veteran's behalf, and the evidence the Veteran is expected to provide. 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002). VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006). The notice must be provided to the Veteran prior to the initial adjudication of his claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

VA issued a VCAA letter in January 2008, prior to the initial unfavorable adjudication in July 2008. This letter advised the Veteran of what evidence was necessary to substantiate his claim, the evidence VA would obtain, the evidence the Veteran must provide, and how disability rating and effective date are determined. As the letter contained all of the necessary information listed above, the Board finds VA has met its duty to notify.

B. Duty to Assist

The duty to assist includes assisting the claimant in the procurement of relevant records. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). The RO associated the Veteran's service and VA treatment records with the claims file. No other relevant records have been identified and are outstanding. As such, the Board finds VA has satisfied its duty to assist with the procurement of relevant records. 

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4). In this case, VA obtained a medical opinion in November 2013. The opinion was adequate because the examiner considered and addressed the Veteran's contentions, reviewed the claims file, and provided a sufficient supporting rationale for the opinion. Based on the foregoing, the Board finds the medical opinion to be thorough, complete, and a sufficient basis upon which to reach a decision on the Veteran's claim for service connection for hepatitis C. See Nieves-Rodriguez v. Peak, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). 

Since VA has obtained all relevant identified records and obtained an adequate medical opinion, its duty to assist in this case is satisfied.

II. Service Connection

Generally, to establish service connection a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service." Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed. Cir. 2009); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service. 38 C.F.R. § 3.303(d). 

Service connection may also be established for a current disability on the basis of a presumption that certain chronic diseases manifesting themselves to a certain degree within a certain time after service must have had their onset in service. 38 U.S.C.A. §§ 1112, 1113, 1137; 38 C.F.R. §§ 3.303, 3.304, 3.307, 3.309(a). Generally, the disease must have manifested to a degree of 10 percent or more within one year of service. 38 C.F.R. § 3.307(a)(3).

If there is no manifestation within one year of service, service connection for a recognized chronic disease can still be established through continuity of symptomatology. Walker v. Shinseki, 708 F.3d 1331 (2013); 38 C.F.R. §§ 3.303(b), 3.309. Continuity of symptomatology requires that the chronic disease have manifested in service. 38 C.F.R. § 3.303(b). In-service manifestation means a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings. Id.

VA is required to give due consideration to all pertinent medical and lay evidence in evaluating a claim for disability benefits. 38 U.S.C.A. § 1154(a). Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007). 

Lay evidence cannot be determined to be not credible merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006). However, the lack of contemporaneous medical evidence can be considered and weighed against a Veteran's lay statements. Id. Further, a negative inference may be drawn from the absence of complaints or treatment for an extended period. Maxson v. West, 12 Vet. App. 453, 459 (1999), aff'd sub nom. Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

Beginning with direct service connection, the medical evidence of record shows that the Veteran has a current diagnosis of hepatitis C, and therefore the first element of service connection (a current disability) has been shown. Second, the Veteran has alleged that his hepatitis C is related to immunization shots he received via air gun while in service. Although the Veteran service treatment records are wholly silent for any diagnosis or complaints of hepatitis C, they do reflect immunizations upon entry into service, and thus corroborate the Veteran's statements. Therefore, an in-service event, injury, or disease has been shown.
Turning to the third element, the preponderance of the evidence is against a finding that the Veteran's hepatitis C is causally related to his active duty service, specifically air gun immunization shots. The Veteran has repeatedly stated that he contracted hepatitis C as a result of the air gun immunization in service. While the Veteran is competent to testify to the persistence of lay observable symptoms since service, he is not competent to opine that the use of the air gun to provide immunizations caused his hepatitis C. Jandreau, 492 F.3d at 1377. The Veteran has stated that he was diagnosed with hepatitis C in 2001, but has not indicated that he was diagnosed with or experienced any symptoms of hepatitis C prior to that date.

VA obtained a medical opinion concerning the Veteran's claim in November 2013. In that opinion, the examiner indicated that it was less likely than not that the Veteran's hepatitis C was causally related to his active duty service, specifically the use of air guns to provide immunizations while in service. The examiner noted that there is no medical evidence at all indicating a link between air gun use and hepatitis C contraction in either military or civilian populations, and that there has never been a known transmittal of hepatitis C via air gun use despite millions of injections having been performed. While one instance of hepatitis B has been noted, the examiner indicated that the two strains of the disease are very different, and therefore evidence supporting transmittal of hepatitis B does not support transmittal of hepatitis C. While such transmittal is "plausible", it is not as likely as not.

The examiner further indicated that while the Veteran did not provide a risk assessment form, review of the Veteran's in-service and post-service medical records indicated that the Veteran contracted gonorrhea in service in 1967, and that he discovered that he had a child he was previously unaware of in approximately 2009. The examiner stated that, based on these notations, it can be concluded that the Veteran has likely had multiple sexual partners and was involved in at-risk sexual behaviors, which are known risk factors for contracting hepatitis C. As there is a long time period between service in 1964 to 1966, and the time of the Veteran being diagnosed, one can only speculate when transmission actually occurred.

Finally, the VA examiner noted the positive August 2010 private opinion of record, but also indicated that no rationale was provided for why the hepatitis C was related to the air gun immunizations or any further discussion of other possible causes. As the VA opinion is based on accurate facts and supported by an extremely well-reasoned rationale, the Board finds that it is entitled to significant probative weight. Nieves-Rodriguez, 22 Vet. App. at 302-05. 

VA and private treatment records reflect ongoing treatment for hepatitis C, but contain no opinions concerning the etiology of the Veteran's hepatitis C. Therefore they are not probative of the issue of nexus.

The Veteran submitted an August 2010 private medical opinion from his primary care physician. In it the physician states essentially that the Veteran's hepatitis C is definitely service related as it was contracted as part of the immunization process in preparation for deployment to Vietnam. However, the examiner provided no supporting rationale for the Veteran's hepatitis C was related to his air gun immunizations in-service. As the private opinion is not supported by a reasoned rationale explaining the link between the air gun immunizations in-service and the Veteran's current hepatitis C, the opinion is entitled to no probative weight. Id. A second letter submitted indicates only that the Veteran is currently treated for hepatitis C, and therefore has no probative value as to the issue of nexus.

The Veteran has also submitted several documents concerning the transmission of hepatitis C. The first six-page document details a study that was conducted to determine why Vietnam era Veteran's appeared to have an abnormally high hepatitis C rate, and predominantly focuses on intravenous drug abuse as a major cause of hepatitis. While the article mentions the risk of transmission of hepatitis C by multiple dose injections, it only states that research on that issue is on-going, and provides no definitive opinion. Therefore, the article is not probative of the issue of nexus in this case. 

The other documents are copies of pages from a website concerning Veterans with hepatitis C. While these pages indicate a correlation between hepatitis C and the use of air guns, they are not competent evidence of a link between the use of air guns and hepatitis C, either generally or in the Veteran's specific case, as there is no evidence that the submitted pages were written by a medical professional with the requisite expertise to render an informed opinion on the etiology of the Veteran's hepatitis C. Further, none of the submitted documents directly address the specific facts of the Veteran's case or opine as to the presence of a nexus in this particular case. As such, the web documents submitted by the Veteran are of no probative value as to the issue of nexus.

Based on the competent and credible lay and medical evidence of record, the preponderance of the evidence is against a finding that the Veteran's hepatitis C is causally related to his active duty service, specifically the use of air guns to administer immunizations. The well-reasoned and supported VA opinion outweighs the unsupported private medical opinion of record, and the Veteran's own statements and the submitted internet articles are not competent to establish a link between his hepatitis C and his active duty service. As the third element is not met, service connection for hepatitis C is not warranted on a direct basis. 38 C.F.R. § 3.303.

Concerning the presumption in favor of chronic diseases and continuity of symptomatology, the Veteran is currently diagnosed with hepatitis C, which is not a recognized chronic disease for VA purposes nor encompassed by a broader listed disease or disability. 38 C.F.R. § 3.309(a). As the Veteran is not diagnosed with a recognized chronic disease, service connection based on the presumption in favor of chronic diseases or continuity of symptomatology is not warranted. Walker, 708 F.3d 1331; 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a).

Although the Veteran has established a current disability and an in-service injury, event or disease, the preponderance of the evidence weighs against a finding that the Veteran's hepatitis C is causally related to his service or manifested within an applicable presumptive period. Since the preponderance of the evidence is against the claim, the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990); 38 C.F.R. § 3.102. For these reasons, the claim is denied.

	(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for hepatitis C is denied.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


